EXHIBIT 99.1 PRESS RELEASE CONSOLIDATED MERCANTILE INCORPORATED PRESS RELEASE CONSOLIDATED MERCANTILE INCORPORATED REPORTS YEAR-END FINANCIAL RESULTS Toronto, March 14, 2008 – Consolidated Mercantile Incorporated (TSX: CMC) (NASDAQ: CSLMF)previously reported that in December 2007, the Company completed the sale of its subsidiary, Distinctive Designs Furniture Inc. (“Distinctive”), and its equity investee, Polyair Inter Pack Inc. (“Polyair”).As a result, the operating results of Distinctive have been classified by the Company as discontinued operations. Net
